Citation Nr: 0806387	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-02 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
hammertoe foot reconstruction, claimed as bilateral foot 
ulcers, claimed as secondary to service-connected diabetes 
mellitus.  

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for dizziness, fatigue, 
and memory loss, claimed as secondary to service-connected 
diabetes mellitus.  

4.  Entitlement to service connection for cirrhosis of the 
liver, claimed as secondary to service-connected diabetes 
mellitus.  

5.  Entitlement to service connection for colon polyps.  

6.  Entitlement to service connection for anal fistula. 

7.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus.  

8.  Entitlement to service connection for chronic ITP 
(idiopathic thrombocytic purpura), claimed as secondary to 
service-connected diabetes mellitus.  

9.  Entitlement to service connection for renal nephropathy, 
claimed as kidney disease, claimed as secondary to service-
connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision in which the RO, inter 
alia, denied the veteran's claims for service connection for 
residuals of hammertoe foot reconstruction, claimed as 
bilateral foot ulcers, depression, dizziness, fatigue, and 
memory loss, cirrhosis of the liver, colon polyps, anal 
fistula, erectile dysfunction, chronic ITP, and renal 
nephropathy, claimed as kidney disease.  The veteran filed a 
notice of disagreement (NOD) in April 2005.  A statement of 
the case (SOC) was issued in October 2005, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in January 2006.

The Board's decision on the claim for service connection for 
cirrhosis of the liver, as secondary to service-connected 
diabetes mellitus, is set forth below.  The remaining claims 
on appeal are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the 
claims file includes a copy of a June 2006 e-mail from the 
veteran in which he stated that, through his representative, 
he had filed an NOD with the original disability rating 
awarded, the receipt of which was acknowledged on March 25, 
2006.  However, no such NOD appears in the claims file.  The 
RO should clarify whether or not an NOD regarding the initial 
disability rating awarded was submitted within one year of 
the April 2005 rating decision which granted service 
connection for diabetes mellitus and residuals of fractured 
left little and great toes.  See 38 U.S.C.A. § 7105(b), (c) 
(West 2002).  If the RO determines that a timely NOD was 
filed, then the veteran and his representative should be 
issued an SOC.  See 38 U.S.C.A. § 7105(d) (West 2002).  
Therefore, this matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The veteran's cirrhosis of the liver has been medically 
related to both his service-connected diabetes mellitus and 
his nonservice-connected obesity.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for cirrhosis of the liver, 
as secondary to service-connected diabetes mellitus, are met.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service 
connection for cirrhosis of the liver, as secondary to 
service-connected diabetes mellitus, the Board finds that all 
notification and development actions needed to fairly 
adjudicate that claim have been accomplished.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).   Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In this case, the veteran does not contend that cirrhosis of 
the liver is the result of disease or injury incurred or 
aggravated in service.  Rather, he claims that this 
disability is the result of service-connected diabetes 
mellitus.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation due to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  . 
 
Records of VA treatment from October 2002 to June 2004 
reflect ongoing findings of and treatment for cirrhosis of 
the liver.  The assessment following treatment in October 
2002 was cirrhosis of the liver and colon polyps.  The 
physician, Dr. Francis, opined that the most likely etiology 
of cirrhosis remained nonalcoholic steatohepatitis in view of 
the veteran's obesity and diabetes mellitus.  During 
treatment in March 2003, the same physician noted that the 
veteran's cirrhosis was most likely secondary to fatty liver 
infiltration, and the assessment of cirrhosis of the liver 
and colon polyps included the opinion that the most likely 
etiology of the cirrhosis remained the alcoholic 
steatohepatitis in view of the veteran's obesity and diabetes 
mellitus.  During treatment in both July and September 2003, 
Dr. Francis opined that the veteran's liver disease was most 
likely secondary to fatty liver infiltration related to 
obesity and diabetes.  His assessment on both dates was 
cirrhosis of the liver most likely secondary to nonalcoholic 
steatohepatitis in view of the veteran's obesity and diabetes 
mellitus.  

In November 2003 and January 2004, Dr. Francis's assessment 
was cirrhosis of the liver secondary to fatty liver 
infiltration in view of his obesity and diabetes.  In January 
2004, he specifically added that the veteran's cirrhosis was 
most likely secondary to his fatty liver infiltration 
associated with his obesity and diabetes.  In June 2004 Dr. 
Francis's assessment was Child's A cirrhosis of the liver 
secondary to fatty liver infiltration associated with obesity 
and diabetes.  

The Board notes that the March 2003 opinion stated that the 
most likely etiology of the veteran's cirrhosis remained the 
alcoholic steatohepatitis, however, the Board finds that this 
statement is likely an error, as, in numerous other VA 
treatment records, Dr. Francis opined that the veteran's 
cirrhosis was nonalcoholic steatohepatitis.  The potential 
for such an error is highlighted in a September 2003 record 
of VA treatment in which Dr. Francis's assessment was 
cirrhosis of the liver most likely secondary to nonalcoholic 
steatohepatitis in view of his obesity and diabetes.  Then, 
in discussing the plan, Dr. Francis stated that, "Regarding 
cirrhosis, again this is most likely secondary to an 
alcoholic steatohepatitis.  He should continue 
ursodeoxycholic acid at 15mg/kg/day and vitamin E 400 units a 
day."  In any event, Dr. Francis has consistently related 
cirrhosis of the liver to obesity and diabetes.  

When the medical evidence is considered along with the 
veteran's assertions, and with resolution of all reasonable 
doubt in his favor, the Board finds that there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, i.e., whether the veteran's 
current cirrhosis of the liver is related on a secondary 
basis to his service-connected diabetes mellitus.  The only 
opinions regarding the etiology of cirrhosis of the liver are 
from the veteran's VA physician, Dr. Francis, and these 
opinions reflect that cirrhosis of the liver is as likely the 
result of service-connected diabetes mellitus as compared to 
nonservice-connected obesity.  Significantly, the opinions of 
Dr. Francis are not contradicted by any other medical 
evidence or opinion.  The Board points out that VA 
adjudicators are not free to ignore or disregard the medical 
conclusions of a VA physician, and are not permitted to 
substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  

While the VA physician's opinions regarding the relationship 
between cirrhosis of the liver and diabetes mellitus are less 
than definitive, they have been expressed in sufficient terms 
to warrant the application of the benefit of the doubt 
doctrine.  

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that service connection for cirrhosis of the liver, 
as proximately due to or the result of the veteran's service-
connected diabetes mellitus, pursuant to 38 C.F.R. § 3.310, 
is warranted.  


ORDER

Service connection for cirrhosis of the liver, as secondary 
to service-connected diabetes mellitus, is granted.  


REMAND

The Board's review of the record reveals that further RO 
action on the claims for 
service connection for residuals of hammertoe foot 
reconstruction, claimed as bilateral foot ulcers, depression, 
dizziness, fatigue, and memory loss, colon polyps, anal 
fistula, erectile dysfunction, chronic ITP, and renal 
nephropathy, claimed as kidney disease, is warranted.  

The record reflects that there are outstanding VA medical 
records which may be pertinent to these claims remaining on 
appeal.  In his April 2005 NOD, the veteran noted that he was 
claiming that most of his health problems were directly 
related to his diabetes, especially as noted by VA doctors at 
the Butler and Pittsburgh VA Medical Centers (VAMCs) and the 
ongoing treatment that he was receiving at the Butler and 
Pittsburgh VAMCs.

Records of VA treatment from the Butler VAMC, from February 
2003 to June 2004, and the Pittsburgh VAMC, from January 2003 
to June 2004, have been associated with the claims file, 
however, the veteran's April 2005 NOD indicates that more 
recent records of VA treatment are available.  Further, the 
Board notes that, in April 2005, the veteran submitted 
portions of VA treatment records from as early as December 
2001 from the Butler VAMC and September 2002 from the 
Pittsburgh VAMC.  Indicating that complete records of VA 
treatment from these facilities, that is, records of 
treatment from prior to 2003, have not been obtained.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In light of the veteran's 
submission of some VA treatment records revealing treatment 
prior to January and February 2003 at the Pittsburgh and 
Butler VAMCs, respectively, and his April 2005 NOD indicating 
treatment since June 2004 at both facilities, the RO must 
obtain the outstanding VA medical records identified by the 
veteran, following the procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requesting records from Federal 
facilities.  

The Board finds that additional development is required 
regarding the claims for service connection for depression 
and dizziness, fatigue, and memory loss.  During VA treatment 
in May 2004, the social worker noted that the veteran had 
been mildly to moderately depressed after his divorce and 
unemployment, and was seen from 1999 to 2001 by a family 
physician and placed on Prozac.  The social worker concluded 
that the veteran currently seemed to have some mild 
depression due to health concerns, due to his unemployment, 
and due to a lack of social support.  While this treatment 
record suggests that the veteran may have current depression 
related to his service-connected diabetes mellitus, the 
social worker did not identify which specific health problems 
were the cause of mild depression.  

During VA treatment in March 2003, the veteran complained of 
cold sweats, especially after walking or doing any exercise.  
He added that this was also associated with lightheadedness.  
He reported that he checked his sugar during one of these 
episodes and it was 35.  He added that he was also being 
forgetful.  The physician noted that, regarding the veteran's 
cold sweats and lightheadedness, especially when exercising, 
and in view of his report of sugar of 35, "it looks like the 
symptoms are related to hypoglycemia."  While this treatment 
record suggests that the veteran may have current dizziness 
related to service-connected diabetes mellitus, the Board 
finds that an opinion, based on review of the record, which 
specifically addresses any relationship between any current 
dizziness, fatigue, or memory loss and service-connected 
diabetes mellitus is warranted.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.   

Under the circumstances, the Board finds that medical 
opinions -based on full consideration of the veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-are needed to resolve the claims 
for service connection for depression and a disability 
manifested by dizziness, fatigue, or memory loss, claimed as 
secondary to service-connected diabetes mellitus.  See 
38 U.S.C.A. § 5103A.  

The veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, may result in 
denial of the claim(s) (as the original claim(s) will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to any scheduled examination(s), the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination(s) sent to him by the pertinent VA medical 
facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
invite the veteran to submit all pertinent evidence in his 
possession (not previously requested).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging or the veteran to undergo 
further VA examination, if appropriate) prior to adjudicating 
the claims remaining on appeal.  


Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for residuals 
of hammertoe foot reconstruction, 
bilateral foot ulcers, depression, 
dizziness, fatigue, and memory loss, 
colon polyps, anal fistula, erectile 
dysfunction, chronic ITP, and/or kidney 
disease, from the Butler VAMC (from 
December 2001 to the present) and from 
the Pittsburgh VAMC (from September 2002 
to the present).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send the veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent the claims remaining on appeal 
that is not currently of record. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and notify the veteran of the 
type of evidence that is the veteran's 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination(s), by an 
appropriate physician(s), at a VA medical 
facility, in connection with his claims 
for service connection for depression and 
dizziness, fatigue, and memory loss.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician(s) designated 
to examine the veteran, and the report(s) 
of examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician(s) should clearly indicate 
whether the veteran has current 
depression and/or a disability manifested 
by dizziness, fatigue, and/or memory 
loss.  With respect to each diagnosed 
disability, the examiner should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that such 
disability (a) was caused, or (b) is 
aggravated by the veteran's service-
connected diabetes mellitus.  If 
aggravation of a nonservice-connected 
disability by service-connected diabetes 
mellitus is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from 
aggravation.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo further VA examination, if 
appropriate), the RO should readjudicate 
the claim on appeal in light of all 
pertinent evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


